NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                Submitted March 18, 2009*
                                 Decided March 31, 2009

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2781

LAMAR C. CHAPMAN, III,                             Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 02 C 6581
EXECUTIVE COMMITTEE of the United
States District Court for the Northern             James F. Holderman,
District of Illinois,                              Chief Judge.
        Defendant‐Appellee.




       *
        After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, these appeals are submitted on the briefs and the record.  See FED. R.
APP. P. 34(a)(2).
Nos. 08‐2781, 08‐3020, & 08‐3551                                                        Page 2

No. 08‐3020

LAMAR C. CHAPMAN, III,                            Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No.  1:07‐cv‐07232
VILLAGE OF HINSDALE et al., 
     Defendant‐Appellee.                          George W. Lindberg,
                                                  Judge.

No. 08‐3551

LAMAR C. CHAPMAN, III,                            Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
v.
                                                  No. 1:07‐cv‐05411
VILLAGE OF FRANKLIN PARK et al.,
     Defendant‐Appellee.                          Samuel Der‐Yeghiayan,
                                                  Judge.

                                          ORDER

        Lamar Chapman is a vexatious pro se litigant who currently has three appeals before
us.  In 2002, the Executive Committee of the United States District Court for the Northern
District of Illinois entered an order requiring that it screen and approve all of Chapman’s
filings in the district court (except those relating to criminal or habeas corpus proceedings)
before the district would accept his submissions.  See In re Chapman, 328 F.3d 903, 905‐06
(7th Cir. 2003).  Although the Committee denied several of Chapman’s requests to file new
cases, at least two suits were allowed to go forward, both involving Chapman’s allegations
of mistreatment by law enforcement officers.  In June 2008 the Committee concluded that
Chapman’s repeated attempts to file new suits had become too burdensome and ordered
the clerk for the Northern District of Illinois to destroy any further filings.  The Committee
also gave Chapman permission to seek modification of its order after six months had
passed.  Chapman now challenges that order along with the district court’s dismissal of two
suits that had survived the Committee’s screening.  We consolidate the three cases for
appeal and affirm in each case. 
Nos. 08‐2781, 08‐3020, & 08‐3551                                                            Page 3

       A.  The Executive Committee’s June 2008 Order.

        At last count, Chapman, who describes himself as having an “insatiable and
inexhaustible passion” for what he calls “public interest litigation,” has filed more than
forty suits in the state and federal courts of Illinois.  See Chapman v. Charles Schwab & Co.,
2002 WL 818300 at *6‐12 (N.D. Ill. April 30, 2002).  He has previously filed at least ten
appeals in this court, many of them frivolous.  See In re Chapman, 328 F.3d 903 (7th Cir.
2003); Chapman v. Currie Motors, 65 F.3d 78 (7th Cir. 1995); Chapman v. Stricker, 81 Fed.
App’x. 77 (7th Cir. 2003); Chapman v. Charles Schwab & Co., 67 Fed. App’x. 953 (7th Cir.
2003); In re Chapman, 50 Fed. App’x. 322 (7th Cir. 2002); In re Chapman, 49 Fed App’x. 636
(7th Cir. 2002); Chapman v. Vill. of Matteson, No. 98‐2074 (7th Cir. Nov. 25, 1998)
(unpublished order); Chapman v. State of Illinois, No. 96‐1254 (7th Cir. Oct. 10, 1996)
(unpublished order); Chapman v. Burton Berger & Assocs., No. 93‐3525 (7th Cir. Nov. 21,
1994) (unpublished order); Chapman v. State of Illinois, No. 92‐1285 (7th Cir. Dec. 18, 1992)
(unpublished order).  And he has two more appeals pending beyond the three we resolve
today. 

       The Executive Committee’s injunction in 2002, which required a case‐by‐case
screening of all filings, failed to deter Chapman from trying to file more frivolous suits. 
Between 2005 and 2008, he submitted eight requests for leave to file new suits, all arising
from either the Committee’s order or facts disputed in the other two appeals we address
today.  The Committee, acknowledging the ineffectiveness of its earlier injunction, proposed
a sweeping filing bar: 

       IT IS HEREBY ORDERED That Mr. Lamar Chapman’s filing practices have
       become burdensome to the Executive Committee, consuming resources of the
       Court and the clerk’s office, and

       IT IS FURTHER ORDERED That the clerk is directed to destroy any papers
       submitted either directly or indirectly by or on behalf of Lamar Chapman. 
       Cases in existence prior to the entry of this order are not affected by this order
       and shall proceed as usual, and

       IT IS FURTHER ORDERED That Lamar Chapman is authorized to submit to
       this court, no earlier than six months from the date of this order, a motion to
       modify or rescind this order[.]

        On appeal, Chapman generally challenges this order, characterizing it as an absolute
filing bar that denies him meaningful access to the courts.  The Committee’s order is judicial
rather than administrative, and so we have jurisdiction to review it.  In re Chapman, 328 F.3d
Nos. 08‐2781, 08‐3020, & 08‐3551                                                             Page 4

at 904.  We review a district court’s filing restrictions for an abuse of discretion.  See Miller v.
Donald, 541 F.3d 1091, 1096 (11th Cir. 2008); Baum v. Blue Moon Ventures, LLC, 513 F.3d 181,
187 (5th Cir. 2008); Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004);
DeLong v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990).

        As we noted in Chapman’s appeal of the Executive Committee’s earlier filing bar, the
right of access to federal courts is not absolute.  In re Chapman, 328 F.3d at 905; see also United
States ex rel. Verdone v. Cir. Ct. for Taylor County, 73 F.3d 669, 674 (7th Cir. 1995).  Courts have
ample authority to curb abusive filing practices by imposing a range of restrictions.  See In re
Anderson, 511 U.S. 364, 365‐66 (1994); Baum, 513 F.3d at 187; Andrews v. Heaton, 483 F.3d
1070, 1077 (10th Cir. 2007); Support Sys. Int’l v. Mack, 45 F.3d 185, 186 (7th Cir. 1995); In the
Matter of Davis, 878 F.2d 211, 212 (7th Cir. 1989); Procup v. Strickland, 792 F.2d 1069, 1071
(11th Cir. 1986).  A filing restriction must, however, be narrowly tailored to the type of
abuse, see Miller, 541 F.3d at 1096‐1100; Andrews, 483 F.3d at 1077; Support Sys. Int’l, 45 F.3d
at 186, and must not bar the courthouse door absolutely, see Ortman v. Thomas, 99 F.3d 807,
811 (6th Cir. 1996); Davis, 878 F.2d at 212; Procup, 792 F.2d at 1071.  Courts have consistently
approved filing bars that permit litigants access if they cease their abusive filing practices. 
See Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1061 (9th Cir. 2007), cert. denied, 129 S.
Ct. 594 (2008) (upholding order that prevented plaintiff from filing complaints under the
ADA without prior approval from district court); Riccard v. Prudential Ins. Co., 307 F.3d 1277,
1299 (11th Cir. 2002) (approving district court’s order that enjoined plaintiff from filing suits
against a particular defendant without first obtaining leave from court); Davis, 878 F.2d at
212‐13 (upholding order restricting plaintiff from filing any suit without permission from
district court); see also Support Sys. Int’l, 45 F.3d at 186 (noting that “perpetual orders are
generally a mistake” and enjoining plaintiff, with some exceptions, from filing papers until
he paid sanctions).  On the other hand, courts have rejected as overbroad filing bars in
perpetuity.  See Miller, 541 F.3d at 1096‐99 (injunction permanently preventing plaintiff from
obtaining in forma pauperis status was overbroad); Cromer, 390 F.3d at 819 (striking down
as overbroad order preventing plaintiff from ever again filing documents in a particular
case); Ortman, 99 F.3d at 810‐11 (order permanently preventing plaintiff from filing civil
suits arising from same facts as current suit was overbroad); Cok v. Fam. Ct. of Rhode Island,
985 F.2d 32, 34‐35 (1st Cir. 1993) (finding overbroad injunction preventing plaintiff from
ever again filing pro se suits); Delong, 912 F.2d at 1148 (order permanently preventing
plaintiff from filing any papers in a particular district court was overbroad); Procup, 792
F.2d at 1071 (injunction preventing plaintiff from filing suits pro se in perpetuity was
overbroad).

       Reviewing the Committee’s order deferentially, we believe that its filing bar—albeit
more restrictive than the bars we have previously examined, see Chapman, 328 F.3d at 905‐
06; Davis, 878 F.2d at 212—is in line with bars approved by other courts.  Under the
Nos. 08‐2781, 08‐3020, & 08‐3551                                                              Page 5

Committee’s order, Chapman may request review of the filing bar in six months.  The order
is thus not an absolute bar, since it contains a provision under which the restriction may be
lifted.  See, e.g., Support Sys. Int’l, 45 F.3d at 186 (barring plaintiff from filing new suits unless
he paid sanctions and permitting him to request review of filing bar in two years); Verdone,
73 F.3d at 674‐75 (same).  The filing bar is also narrowly tailored to Chapman’s abuse of the
courts.  The Committee was justified in imposing a more restrictive filing bar because
previous, less stringent filing restrictions have failed to deter Chapman from filing frivolous
and repetitive lawsuits.  See Baum, 513 F.3d at 188 (sua sponte modification of filing
injunction was permissible where litigant continued to engage in abusive litigation practices
after initial injunction was issued); Riccard, 307 F.3d at 1298‐99 (district court properly
expanded scope of injunction where plaintiff had tried to evade filing restrictions).  We
therefore conclude that the Executive Committee did not abuse its discretion in imposing a
more restrictive filing bar.  

        B.  Chapman’s Suit against the Village of Hinsdale.

       This civil suit, which was dismissed as untimely, arises from Chapman’s failure to
appear to serve a six‐month sentence on forged securities charges.  See 18 U.S.C. § 513(a). 
On April 8, 2005, federal agents, together with members of the Village of Hinsdale Police
Department, attempted but failed to apprehend Chapman and, according to Chapman,
instead illegally entered, ransacked, and burglarized his home.  Chapman says that he
promptly reported the incident to the Hinsdale police, only to be told that they would not
investigate his complaints.  Chapman, who is black, further insists that both the burglary
and the Police Department’s inaction were on account of his race.

        On April 19, 2007, more than two years later, Chapman asked the Executive
Committee for permission to sue the Village of Hinsdale, the Hinsdale Police Department,
three Hinsdale police officers, and a Treasury Department agent for a host of constitutional
violations as well as two Illinois tort claims.  The Committee granted Chapman leave to file
suit, and the defendants moved to dismiss because the two‐year statute of limitations had
passed.  In response, Chapman claimed for the first time that he had actually filed suit on
April 9, 2007, the last possible day (April 8 was a Sunday): he explained that he had mailed
his complaint to the district court for the District of Columbia on April 9 and, even though
that court had rejected the complaint because it did not conform to its formatting
requirements, nonetheless April 9th was the relevant date for the limitations inquiry. 
However, he provided no supporting documents showing that he had filed suit in a
different district, nor does the docket of the District Court for the District of Columbia
reflect any such filing.  The district court thus rejected this theory, ruled that Chapman’s
federal claims were time‐barred, and declined to exercise pendant jurisdiction over his
state‐law claims.
Nos. 08‐2781, 08‐3020, & 08‐3551                                                            Page 6

        On appeal, Chapman renews his contention that he filed suit on April 9, 2007 and
argues that the district court erred in ruling that the action was time‐barred, a decision we
review de novo.  See Dominguez v. Hendley, 545 F.3d 585, 588 (7th Cir. 2008), petʹn for cert.
filed (U.S. Jan. 29, 2009) (No. 08‐978).  But even if Chapman is right that he filed his suit on
April 9 (a claim for which there is no support), that date of filing would not survive a move
to a different venue unless the case was transferred rather than dismissed and refiled.  See
28 U.S.C. § 1406; Continental Ins. Co. v. M/V Orsula, 354 F.3d 603, 607‐08 (7th Cir. 2003)
(noting that the effect of transfer is to preserve the initial filing date for purpose of the
statute of limitations).  Chapman never attempted to transfer venue and so his argument is
unavailing.

        In another, somewhat confusing attempt to circumvent the statute of limitations,
Chapman appears to contend that his claim actually accrued on January 17, 2006—the date
stamped on the final warrant for his arrest for failing to appear for sentencing.  Initially, we
note that Chapman neglected to press this theory before the district court and so it has been
forfeited.  See Hicks v. Midwest Transit, Inc., 500 F.3d 647, 652 (7th Cir. 2007).   Even if he had
preserved the argument, however, it would be frivolous: the warrant for his arrest in 2006
has nothing to do with the alleged burglary and police inaction nearly a year earlier. 

        Chapman finally argues that the district court erred in dismissing his claims against
the Treasury Department agent because she never answered his complaint.  The agent
probably did not respond to Chapman’s complaint because, as the district court observed, it
was unclear that she had been served properly.  But in any event, she was not required to
file an answer before the district court ruled on the statute of limitations question. 
Although a limitations period is ordinarily an affirmative defense, see FED. R. CIV. P. 8(c), a
court may nonetheless dismiss a complaint like Chapman’s that is indisputably time‐barred
even if the defendant has not submitted an answer.  See FED. R. CIV. P. 12(b)(6); Andonissamy
v. Hewlett‐Packard Co., 547 F.3d 841, 847 (7th Cir. 2008).  We therefore affirm the dismissal of
Chapman’s suit.

       C.  Chapman’s suit against the Village of Franklin Park.

        Chapman’s third case, which stems from yet another botched attempt to apprehend
him for failing to appear to serve his sentence, is a largely frivolous § 1983 suit—against a
different police department—that the district court dismissed for failure to state a claim.  In
June 2005, several months after the Hinsdale police tried to arrest Chapman, two officers of
the Village of Franklin Park Police Department stopped him as he was driving away from a
grocery store in a Mercedes.  After learning that the Mercedes was registered in someone
else’s name, the officers told Chapman that they had a warrant for his arrest and took him
and the car to the police station.  In their search of the car, the officers found documents that
Nos. 08‐2781, 08‐3020, & 08‐3551                                                        Page 7

bore the name of Motor Werks of Barrington, Inc.  When they contacted the company, a
Motor Werks employee explained that he had never heard of Chapman and that the
company had certificate of title to the Mercedes.  Chapman characterizes all this as a hoax;
he says that the employee lied to the officers, who in turn fabricated a false police report
declaring that Motor Werks held certificate of title.  

        Chapman was charged with possession of a stolen motor vehicle and criminal
trespass to property.  At the probable‐cause hearing the next morning, Camp testified that
the Mercedes had been reported as stolen.  Chapman was transferred to the Cook County
jail pending trial where, he says, prison officials placed him in a violent unit, denied him
medication, and prevented him from calling a lawyer.  Prison officials also allegedly
confined him in a cell shared by an inmate suffering from a contagious form of tuberculosis. 
Chapman was ultimately convicted of felony possession of a stolen vehicle and sentenced to
three years in prison, where he was, at long last, arrested for failing to appear at sentencing
for the federal forged securities charges. 

        After his release from prison, Chapman filed the present suit, alleging that the
Village of Franklin Park, the police officers, Motor Werks, and its employee had conspired
to wrongfully arrest and imprison him in violation of, among other things, his Fourth
Amendment and equal‐protection rights.  The district court dismissed the suit, concluding
that the officers had probable cause for arrest; that Chapman had not identified any policy
or custom of Franklin Park that would give rise to municipal liability; that he had not stated
facts that could support an equal‐protection claim; and that in the absence of any other
constitutional violations, his conspiracy claim had to be dismissed as well.  On appeal,
Chapman challenges that decision.  We review a dismissal under Rule 12(b)(6) de novo and
construe the complaint in the light most favorable to Chapman.  See Tamayo v. Blagojevich,
526 F.3d 1074, 1081 (7th Cir. 2008).

        Chapman first argues that the district court should have denied a motion to quash
service filed by one of the police officers because an affidavit in support of the motion
contained a factual error—it mistakenly dated the beginning of the officer’s employment
after Chapman’s arrest instead of before it.  But this argument is irrelevant.  When the
officer began his employment has nothing to do with whether Chapman served him
properly.  

       Chapman next argues that the district court should have concluded that his arrest
violated the Fourth Amendment because the warrant for his arrest was not signed by a
judge and therefore could not supply probable cause.  See FED. R. CRIM. P. 4(d)(1)(D)
(warrants must be signed by a judge).  It is true that the copy of the warrant Chapman
attached to his complaint was not signed by a judicial officer.  But even if Chapman is right
Nos. 08‐2781, 08‐3020, & 08‐3551                                                         Page 8

that the warrant was invalid (something we doubt; the docket in Chapman’s criminal case
reflects that Judge Zagel issued a bench warrant), the officers had probable cause to arrest
him anyway based on the stolen car.  See Kunz v. Defelice, 538 F.3d 667, 682 (7th Cir. 2008);
United States v. Evans, 27 F.3d 1219, 1228‐1229 (7th Cir. 1994).  And probable cause is an
absolute defense to liability for wrongful arrest under § 1983.  See Wagner v. Washington
County, 493 F.3d 833, 836 (7th Cir. 2007).  

          Chapman also generally challenges the district court’s dismissal of his equal‐
protection and conspiracy claims as well as his claim under Monell v. New York City Depʹt of
Soc. Servs., 436 U.S. 658 (1978), on the theory that the court relied on unspecified facts
outside the complaint to dismiss these claims—facts which, he says, could be found only at
summary judgment.  But the court dismissed these claims because the complaint itself failed
to state a claim, not because external facts undermined the complaint.  See FED. R. CIV. P.
8(a)(2); Ineos Polymers, Inc. v. BASF Catalysts, 553 F.3d 491, 497 (7th Cir. 2009).

        Chapman next argues that the district court prematurely dismissed his claim that he
was entitled to punitive damages against the Village of Franklin Park; in his view the record
was not developed enough to dismiss these claims at the pleading stage and so that
determination should also have been reserved for summary judgment.  This argument is
frivolous.  Except for limited exceptions not relevant here, a municipality may not be held
liable for punitive damages under 42 U.S.C. § 1983.  See City of Newport v. Fact Concerts, Inc.,
453 U.S. 247, 271 (1981); Graham v. Sauk Prairie Police Commʹn, 915 F.2d 1085, 1090 (7th Cir.
1990). 

        Finally, Chapman makes a confusing argument that the district court should not
have dismissed the Fourth Amendment and conspiracy claims against Motor Werks and its
employee because he adequately alleged that they made a false police report.  The claims
were properly dismissed, however, because those defendants are not state actors.  See
Burrell v. City of Mattoon, 378 F.3d 642, 649 (7th Cir. 2004).  And private actors, such as the
Motor Werks defendants, act under color of law only if they conspire with state actors.  See
Thurman v. Vill. of Homewood, 446 F.3d 682, 687 (7th Cir. 2006).  There is no one left with
whom Motor Werks could have conspired because the court properly concluded that none
of the state actors violated Chapman’s constitutional rights. 
Nos. 08‐2781, 08‐3020, & 08‐3551                                                          Page 9

       D.  Sanctions.

       We affirm the district court’s decisions in all three of Chapman’s appeals.  However,
because Chapman has continued his frivolous litigation in this court as well as the district
court, we also now order him to show cause within 14 days why he should not be
sanctioned for pursuing these frivolous appeals. See FED. R. APP. P. 38.  If Chapman does not
respond by the deadline or does not pay any sanction the court might assess, he will be
barred from filing papers in any court within the circuit until he pays all outstanding fees
and sanctions.  See In re: City of Chi., 500 F.3d 582, 585‐86 (7th Cir. 2007); Mack, 45 F.3d 185.

                                                                                       AFFIRM.